Case 8:19-cr-00340-GJH Document 27-1 Filed 08/04/20 Page 1 of 3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On June 1, 2017, Laurel Police Department (“LPD”) responded to a residence in Laurel,
Maryland, following a call reporting a disturbance at that location. Two adult females, Victim 1
and Victim 2, were found hiding in a nearby treeline. One reported that the Defendant, ROBERT
CARL DITENNO (“DITENNO”), was their pimp, and that DITENNO had assaulted Victim 1
over an argument about prostitution. Communications by Victim 1 recovered from her Facebook
account corroborate that Victim 1 was assaulted on June 1, 2017 when she refused to walk the
streets.

Investigation by LPD continued after the June 1, 2017 arrest of DITENNO, including
numerous search warrants executed on DITENNO’s and the victim’s phones, residence, Facebook
account, Venmo transactions, and other information. Texts, emails, hotel receipts, Venmo
transactions, and other information confirm that DITENNO acted as the pimp for Victim 1, Victim
2, and Victim 3, all adult females. More particularly, from between at least November 2016
through June 1, 2017, DITENNO persuaded, induced, enticed, and coerced Victim 1, Victim 2
(until April 2017), and Victim 3 (in May and June 2017) in a prostitution enterprise that included
travel between Maryland and Washington, D.C., Virginia, Florida, and South Carolina for
purposes of servicing “dates” in acts of prostitution. The victims provided the proceeds of
prostitution activity to DIEENNO, including transferring payments through Paypal and Venmo,
internet-based payment services.

During between at least November 2016 and June 2017, DITENNO and Victim 1, and at
times other women including Victim 2 and Victim 3, lived at the residence in Laurel, Maryland.
The Laurel residence was used as a group home and base of the enterprise. “Meeting minutes”
recovered from the house pursuant to a search warrant identify the location as “Duh ho house.”
Police recovered “meeting minutes” recorded on a standard form used in group homes for
recovering addicts. Some of the meeting minutes are signed by Victim 2 and record, for example:
1) attendance (DIIENNO, Victim 1 and Victim 2); 2) a report on potential new recruits; and 3) a
“Comptroller’s Report” that showed dollar amounts of earnings week-over-week for, e.g., Victim
1 and Victim 2. For example, the “amount paid” column for the meeting on January 2, 2017,
carries over to the “previous balance” column for January 9, 2017. The numbers show that Victim
1 brought in $3,136 the first week and $3,390 the second week. The numbers show that Victim 2
brought in $4,076 the first week and $4,035 the second week. These amounts are related to the
prostitution activity of the victims.

In the Laurel residence and on DIIENNO’s laptop, copies of documents titled “ho Rules,”
“ho Training Manual,” and “Pimp/ho Contract” were recovered. In the various documents, there
are stated requirements that a “ho” submits to the control of the “Pimp.” In the “Pimp/ho
Case 8:19-cr-00340-GJH Document 27-1 Filed 08/04/20 Page 2 of 3

33 et

Contract,” “[t]he ho agrees to accept any punishment the Pimp decides to inflict, whether earned
or not,” and such punishments include “but are not limited to”: “Spanking,” “Slapping,” or
“Rounds of boxing (with appropriate safety gear).” The “contract” also sets forth certain
limitations on punishment, including that “[p]unishment must not incur permanent bodily harm”
or other specific results such as “[p]unishment must stop immediately if blood is drawn,”
“[c]ausing internal bleeding,” and “[e]xtensive visible bruising.” The Victims were subject to
these and other rules.

Two firearms belonging to DITENNO were recovered from the Laurel residence: a
12-gauge Mossberg pump shotgun (with serial number U646051), and a Smith & Wesson, Model
MP9, 9mm semiautomatic pistol (with serial number DSU6245). At least one victim recalls seeing
DITENNO handle a firearm and being intimidated by the behavior.

Texts from DITENNO’s phone show that on many occasions he managed, monitored, and
sometimes provided transportation to dates in multiple states in a single day, including February
10, April 5, April 25, May 4, and May 26 of 2017 for Victim 1, and March 23 and April 12 for
Victim 2. Notably, there are numerous other dates in which Victim 1, Victim 2, or Victim 3 were
living at the residence in Laurel but serviced clients for DITENNO in another state. In late May
2017, DITENNO transported Victims 1 and 3 to Myrtle Beach, South Carolina to engage in
prostitution during a local festival there. In addition, Backpage ads depicting Victim 2 indicate
availability for outcalls in “DC, MD, and VA.” At various times on various dates, DITENNO
instructed one or more victims to “Repost” to move their respective ads up on the Backpage site.
He also required the victims to inform him when “dates” started and when “dates” ended.

DIITENNO coerced the victims. For example, DITIENNO exchanged texts with Victim 3
in late May 2017, on a day he persuaded her to “walk the streets” in Washington, D.C. The
following is a text from DITENNO during the exchange, sent after Victim 3 claimed to be ill:

Bitch if there was actually something wrong with you I would take you to the hospital, but
your thoughts about what you’re doing is what made you throw up. I can see through the
bullshit that you can’t and that’s why I’m the Pimp.

You know how many hos throw up on their first night at the strip club? Plenty. You’re
going through the same shit and your strength will be evidenced only if you can change
your thoughts about this shit and push through it. I do care.

I care about seeing you become a strong ho and a strong person in general. But that means
being cold when your ego is trying to keep you down. Taking you home is what would
show that I don’t care. That would mean I don’t give a fuck about your development as a
person.

After Victim 3 continues to protest that she is ill, DITENNO sends the following:

If your so convinced there’s really something wrong then I’ll take you because I do in fact
care about your well-being, but if they tell you they can’t find anything then I will most
Case 8:19-cr-00340-GJH Document 27-1 Filed 08/04/20 Page 3 of 3

definitely be kicking that ass. So what's worse’? A little tummy ache or a wire coat hanger?
Let me know because Ill take you right now.

Well sometimes dehydration makes you vomit. and other times vomiting makes you
dehydrated. In this case we can’t be sure which came first so you'll get a pass. Just go home
and take care of yourself tonight. You and [{Vietim 1] can go out together tomorrow.

The next day, June 1. 2017, DIEENNO assaulied Victim 1,

A Black Gateway Model MT6728 Laptop Computer: an LG Leon L.I'F cellular phone (S/N
SU8CYDG052594). a silver LG cellular phone (S/N 703CYASI61176). a white Samsung ecllular
phone (S/N 355024/07/781047/2), the 12-gauge Mossberg pump shotgun. and the Smith &
Wesson, Mode] MP9, 9mm semiautomatic pistol were seized during the course of the investigation
and the devices had been used by DITENNO or others to commit or facilitate the commission of
the offenses of conviction.

SO STIPULATED:

 

Igsep b R. Baldwin

 

ta
